Citation Nr: 0807775	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a cold injury to the hands and feet.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the residuals of a cold injury.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for bilateral 
sympathectomy.

5.  Entitlement to an initial disability rating in excess of 
10 percent for hypochondriasis to include cold intolerance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  In an August 2002 rating decision, the RO denied 
entitlement to service connection for residuals of frostbite 
to the hands and feet.  In a June 2005 rating decision, the 
RO denied service connection for diabetes mellitus secondary 
to a cold injury; for residuals of pneumonia; for psychogenic 
cold intolerance; and for bilateral sympathectomy.  The 
veteran appealed to the Board as to each denial.  
 
In an August 2007 rating decision, the RO granted service 
connection for hypochondriasis to include cold intolerance 
(previously defined as psychogenic cold intolerance).  
Because the RO granted service connection for that disorder, 
the claim for service connection for that disorder is no 
longer before the Board on appeal.

The veteran testified in August 2006 at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for hypochondriasis, to include cold 
intolerance, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any cold injury occurred in service or that residuals of 
a cold injury to the hands and feet was present in service; 
or that any residuals of a cold injury to the hands and feet 
are present and related to service.

2.  The preponderance of the evidence is against a finding 
that any diabetes mellitus was present in service; that any 
current diabetes mellitus is related to service; that 
diabetes mellitus manifested itself to a compensable degree 
within a year following separation from active duty; or that 
any diabetes mellitus was caused or aggravated by a service-
connected disorder.

3.  The preponderance of the evidence is against a finding 
that any residuals of pneumonia was present in service; or 
that any residuals of pneumonia are present and related to 
service.
  
4.  The preponderance of the evidence is against a finding 
that bilateral sympathectomy is related to service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the hands and feet were not 
incurred in or aggravated during military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.310 (2006); 3.102, 3.159, 
3.303 (2007).

2.  Diabetes mellitus was not incurred in or aggravated 
during military service, or aggravated by a service-connected 
disorder; and diabetes mellitus may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.310 (2006); 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).

3.  Residuals of pneumonia was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.310 (2006); 3.102, 3.159, 3.303 (2007).

4.  Bilateral sympathectomy was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.310 (2006); 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by letters sent to the 
veteran in August 2001, August 2003, September 2003, March 
2006, and October 2006, which fully addressed all four notice 
elements.  The information contained in these letters 
informed the veteran of what evidence was required to 
substantiate a claim for service connection.  The veteran was 
also notified of his and VA's respective duties for obtaining 
evidence, and was asked to submit evidence and/or information 
in his possession to the AOJ.  

At least some of the notice letters were sent before the 
initial AOJ decisions in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claims decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the statements of the case and 
supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims.  The veteran 
was provided opportunity to testify at a hearing before the 
Board in August 2006.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

The veteran claims entitlement to service connection for 
residuals of a cold injury to the hands and feet, diabetes 
mellitus, residuals of pneumonia, and bilateral 
sympathectomy.  He claims that he suffered frostbite of his 
hands and feet during service in Korea, though he was not 
treated for this during service.  In his application for 
benefits, he stated that he did not realize he had been 
frostbitten until after service.  He reported that he served 
in Korea, from September 1950 to July 1951, and slept in 
tents with improper sleeping bags and clothes providing 
insufficient protection from the cold.  He stated that he 
developed sweaty feet for which he later underwent surgical 
removal of the sympathetic nerves.  He claims that he has 
residuals of pneumonia linked to the cold conditions of 
service, and that he has diabetes mellitus that is secondary 
to residuals of cold injury in service. 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Logically, the disorder claimed as the proximate 
cause of a second disorder must be a "service-connected" 
disorder.

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable. Ortiz, 274 
F.3d at 1365.

The service medical records contain no indication of any 
symptoms in service associated with the claimed residuals of 
a cold injury to the hands and feet, diabetes mellitus, 
residuals of pneumonia, or bilateral sympathectomy.  There 
are no treatment records referable to these.  At the time of 
discharge, the report of a June 1952 examination shows that 
on examination there were no abnormal evaluations referable 
to the claimed disorders.

The veteran's DD Form 214 shows that the veteran served in 
the Army with over two years of foreign and/or sea service.  
Medals include the Combat Infantry Badge and Korean Service 
Medal with five Bronze Service Stars.  

Post-service medical records consist of VA and private 
medical records dated from 1959 through November 2006, 
including the reports of VA examinations in April 2002, and 
October and November 2006.  Review of the medical records on 
file shows no competent medical evidence of the presence of 
any upper respiratory symptoms prior to 1963, no cold injury-
related symptoms prior to 1967, and no diabetes mellitus 
prior to 1990.  

Private hospital treatment records dated in January and 
February 1963 show that the veteran was treated at Mercy 
Hospital at that time for complaints of headache and 
stuffiness of the nose.  The veteran reported that these 
complaints started about two months before, following an 
upper respiratory infection.  A January 1963 report shows 
that the diagnosis at admission was possible pneumonia.  A 
February 1963 discharge summary concludes with pertinent 
final diagnoses of acute upper respiratory infection; and 
acute sinusitis. 

In a February 1967 letter, Flavio Amongero, M.D., stated that 
he had seen the veteran in January 1967 because of the 
possibility of arterial insufficiency in the lower 
extremities.  The veteran had presented a history of 
excessive sweating in both feet, arms, and hands, and chills 
in his entire body practically all the time.  There was no 
history of claudication or other symptoms referable to 
vascular insufficiency of the extremities.  Examination 
showed a normal cardiovascular system, except for a slightly 
lower than normal temperature in the toes.  Dr. Amongero 
opined that the symptoms were entirely referable to a mild 
dysfunction of the autonomic system.  Dr. Amongero indicated 
that a sympathectomy may be indicated if symptoms persisted.

In February 1968 the veteran received treatment for 
complaints of increasing coldness of both feet, with cramping 
pain in the calves.  Private treatment records show a 
diagnosis of peripheral vascular insufficiency; and findings 
that the veteran had severe hypohidrosis of the feet, 
associated with marked vasospasm at a point where peripheral 
pulses were absence, and in the presence of normal 
arteriograms.  Based on these findings, the treatment 
provider determined that the veteran required a 
sympathectomy, which was performed at that time.  

A private treatment record in March 1968 contains an 
impression of peripheral vascular insufficiency, Buerger's 
disease.  A March 1968 statement from Dr. Amongero shows that 
the immediate results of the sympathectomy were excellent; 
both feet were immediately warm and dry.  He opined that the 
prognosis was excellent, and the sympathectomy results would 
be permanent.

The veteran underwent hospital treatment in October and 
November 1970.  He presented with the following history of 
complaints and treatment.  He had chilling sensations and 
diaphoresis for the previous eight to ten years, which the 
veteran associated with exposure to cold air, warm or cold 
draft, bowel movements, and sympathetic situations.  The 
symptoms were not associated with fever or teeth chattering.  
The veteran reported that he had had a thyroid extract, tube 
drains for five years without prior thyroid disease; however, 
thyroid pills seemed to help the symptoms somewhat.  The 
veteran had had a bilateral lumbar sympathectomy in 1968, 
which had relieved all symptoms in the lower extremities 
except for chilling sensations on bowel movements.  

At that time, the veteran reported that his symptoms' onset 
correlated with his divorce from his first wife about ten 
years before.  The veteran reported that his occupation was 
printer and that he had served in the Korean War.  He 
reported that he developed the symptom of chilliness about a 
year or two after his second marriage.  The veteran underwent 
physical examination, after which the impression was 
sensation of coldness and hypohidrosis, etiology unknown; 
rule out emotional disorder.

During an April 2002 VA examination for cold injury, the 
veteran reported that during service he was exposed to cold 
without adequate protection.  He reported that during that 
time he experienced symptoms of intense numbness, tingling 
and pain; however, he stated that during service he did not 
receive any treatment and did not suffer any necrosis or 
require an amputation or debridement.  
 
The veteran reported that he was asymptomatic for about ten 
years, and that in the early 1960s he began to develop onset 
of progressive cold intolerance and paresthesias.  He 
reported present complaints of numbness and tingling of the 
hands and feet, which had not been treated.  He reported 
complaints of cold sensation, paresthesias and numbness and 
hyperhidrosis that resolved after his sympathectomy in 1968.  
He denied any recurrent fungal infections, ulcerations or 
skin breakdown, skin cancer, edema, changes in skin color, 
thickening or thinning of the skin.

On examination the skin of extremities was normal in color 
and temperature, with normal hair growth; and no evidence of 
ulceration or other breakdown.  There were no scars or 
evidence of debridement or amputation.  There was some mild 
fungal change of the toe nails of the feet.  

After examination, including neurological, the report 
contains the following diagnosis:  Psychogenic cold 
intolerance; no objective evidence for underlying neurologic 
vascular or rheumatologic abnormality; and insulin requiring 
diabetes diagnosed for the last 10 to 15 years, which may be 
contributing to some of the current neuropathic symptoms. 
 
In an October 2002 letter, Sadhana Bhandari, M.D., stated 
that he had evaluated the veteran for complaints of numbness 
on the dorsum of his foot extending to the toes, dating back 
to the early 1950s after a previous frostbite injury during 
service.  Dr. Bhandari discussed the history of the veteran's 
treatment and the present examination.  Dr. Bhandari 
concluded with an opinion that the veteran had relatively 
normal arterial perfusion to his lower extremities; and that 
the etiology of the numbness would more likely be based on 
mechanical abnormality, such as a back or foot problem with 
associated neuropathy or metabolic problems such as diabetes. 

 The report of an October 2006 VA examination shows that the 
veteran underwent examination for cold injury, diabetes 
mellitus, neurologic disorders, and respiratory system.  The 
examiner discussed the history of treatment as contained in 
the claims file as well as the veteran's employment history 
after service.  As pertinent to the present claims, the 
examiner noted that the past medical history was significant 
for diabetes mellitus, which was diagnosed in 1990.  The 
examiner also noted that the veteran had never smoked.  The 
veteran reported his history of inservice exposure to cold 
and resulting symptoms; and present complaints, including the 
sensation of coldness in the hands and feet.  The examiner 
noted that the veteran had a history of transiently decreased 
distal pulses in the lower extremities that improved after 
the sympathectomy, and that the veteran currently had no 
symptoms or signs of peripheral vascular insufficiency.  

After examination, the report contains pertinent diagnoses of 
(1) diabetes mellitus, adult onset, non-insulin requiring 
type II; (2) pseudomotor and vasomotor instability, status 
post lumbar sympathectomy; (3) normal examination of the 
respiratory system with history of pneumonia in the past; (4) 
cold avoidance with no evidence of Raynaud's phenomenon or 
actual cold intolerance; this is an internal perception of 
coldness without vascular constriction or actual cooling of 
the extremities.

The examiner noted that the veteran was observed during the 
examination relatively unclothed for a period of 30 minutes, 
with no decreased circulation to the extremities; and without 
shivering, chilling, or behavior that would indicate physical 
discomfort.

The examiner concluded the report with the following opinions 
with rationale.  The examiner first noted that the veteran's 
symptoms began after eight to ten years working as a printer 
working with lead.  After this time working with lead, the 
veteran developed symptoms of a definite autonomic 
dysregulation.  The examiner opined that the reported 
symptoms were consistent with that type of peripheral 
neuropathy, which has been noted in cited published studies 
of chronic occupational and organic lead exposure.  Based on 
the foregoing, the examiner opined that the veteran's 
occupation would involve considerable potential for lead 
exposure and that the symptoms were consistent with 
peripheral neuropathy symptoms due to lead exposure.

The examiner noted that the veteran had diabetes mellitus, 
and opined that diabetes mellitus has never been associated 
with cold exposure.  The examiner opined that there was 
evidence of diabetic peripheral neuropathy and diabetic 
nephropathy.  The examiner opined that the veteran's current 
peripheral neuropathy is attributed to diabetes but there was 
a potential for remote lead exposure that could also have 
resulted in peripheral neuropathy.
 
Based on the foregoing, the examiner opined that the veteran 
did not sustain a discrete cold injury during service; and 
that his current complaints of numbness and tingling in the 
extremities and dislike and avoidance of cold was not related 
to any cold injury.  The examiner further opined that it was 
highly unlikely that the veteran suffered from a residual of 
an in-service cold injury; that the diabetes mellitus was not 
related to any event in service; that the veteran does not 
suffer from pneumonia or has frequent recurrent pneumonia 
that would represent a pulmonary impairment.  In this regard, 
the examiner opined that the veteran had no current signs or 
symptoms of residuals of a cold injury.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for any of the claimed disorders on 
appeal.  In summary, first, there is no indication in service 
of any symptoms in service associated with residuals of a 
cold injury to the hands and feet, diabetes mellitus, 
residuals of pneumonia, or bilateral sympathectomy.  

After service, there was no evidence of diabetes mellitus 
within the first year after service.  See 38 C.F.R. § 3.307, 
3.309.  The first indication of any potentially relevant 
pathologies were in 1963 (for claimed residuals of 
pneumonia), 1967 (for claimed residuals of cold 
injury/bilateral sympathectomy), and 1990 (for claimed 
diabetes mellitus).  All of these dates of initial 
pathologies are many years after service ended in June 1952.  
Post-service medical records showing no indication until many 
years after service are probative evidence against a nexus 
with service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

As discussed above, the only medical opinion addressing the 
current claims is not in favor of the veteran's assertion 
that he has (1) residuals of a cold injury to the hands and 
feet, (2) diabetes mellitus, (3) residuals of pneumonia, or 
(4) bilateral sympathectomy, which are related to service, or 
-in the case of diabetes-proximately due to, or the result 
of, a service-connected disability.  That opinion, contained 
in the October 2006 VA examination report, basically is that 
the veteran did not sustain a cold injury in service and he 
had no current signs or symptoms of residuals of a cold 
injury; and that any complaints of numbness and tingling in 
the extremities and dislike and avoidance of cold was not 
related to any cold injury.  The examiner further opined that 
the diabetes mellitus was not related to any event in 
service; and that the veteran was not suffering from 
pneumonia nor had any pulmonary impairment.  There are no 
countervailing opinions in the veteran's favor.   

With respect to the diabetes mellitus claim, the Board 
further notes that the veteran's specific claim is that the 
diabetes mellitus was secondary to residuals of a cold injury 
in service.  However, given the decision here that the 
veteran is not entitled to service connection for residuals 
of a cold injury, the evidence cannot logically show that 
diabetes mellitus was proximately due to, or the result of, a 
service-connected disability here defined as residuals of 
cold injury.  

The veteran is not claiming that his diabetes mellitus is due 
to his service-connected hypochondriasis to include cold 
intolerance; which in any case is a psychiatric (somatoform) 
disorder characterized by someone being preoccupied with 
normal sensations and minor abnormalities, thinking 
(misinterpreting) them to be indications of serious problems 
requiring medical attention.  See Dorland's Illustrated 
Medical Dictionary 893 (30th ed. 2003); American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders 224 (4th ed. 1994).  There is no medical evidence 
at all to suggest that the veteran's diabetes mellitus is due 
to that psychiatric disorder.

Based on the foregoing, the Board concludes that the claims 
for service connection for (1) residuals of a cold injury to 
the hands and feet, (2) diabetes mellitus, (3) residuals of 
pneumonia, or (4) bilateral sympathectomy, must be denied.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against these claims.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007).  The Board concludes that 
the claimed disorders on appeal were not incurred in or 
aggravated by service; nor in the case of diabetes, become 
manifested to a compensable degree within one year of 
separation from active duty; nor proximately due to any 
service-connected disability to include by way of 
aggravation.  As the preponderance of the evidence is against 
the claims for service connection for (1) residuals of a cold 
injury to the hands and feet, (2) diabetes mellitus, (3) 
residuals of pneumonia, or (4) bilateral sympathectomy, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran has testified as to his belief that his 
claimed disorders on appeal are related to service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for residuals of a cold 
injury to the hands and feet, is denied.

Entitlement to service connection for diabetes mellitus, is 
denied.

Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for bilateral sympathectomy 
is denied.


REMAND

In an August 2007 rating decision, the RO granted service 
connection for hypochondriasis to include cold intolerance, 
and assigned that disability an initial disability rating of 
10 percent.  In October 2007, the veteran submitted a notice 
of disagreement as to the rating assigned.  The RO did not 
subsequently address this claim in a statement of the case.  
Because the veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran a 
statement of the case as to the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for 
hypochondriasis to include cold 
intolerance.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2007).
 
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


